Title: To George Washington from Major General Charles Lee, 23 August 1775
From: Lee, Charles
To: Washington, George

 

Sir
Prospect Hill [Mass.] August the 23d [1775] 8 oClock

A Gentleman whose name is Banister (as silly a Gentleman perhaps as lives) is accused by his Country men the People of Newport, of being a most violent Tory—I believe He is neither whig nor Tory, but an eater and drinker—it is in my opinion not worth troubling You with him—but I am oblig’d through complacency to the Corps herein, to refer him to your Excellency ⟨The⟩y will I suppose bring their charges against him. I am, Sir, Your most obed.

C. Lee

